DETAILED ACTION

Response to Amendment
The Amendment filed on 08/23/2021 has been entered.
Applicant’s amendment overcomes each and every claim objection, set forth in the Non-Final Rejection 04/26/2021.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10445371 has been received and approved on 09/13/2021.
Applicant’s amendment overcomes the 101 (Abstract Idea) rejection. The pending claims are directed to an information cataloging system of analyzing elements related to different entities, inferring relationship between the two entities using graph theory (nodes/edges) based on the confidence levels, storing the inferred relationship in the database, and providing more accurate responses to user queries based on the cataloged relationship. The pending claims integrate the abstract idea into a practical application which amount to more than mere mental process.



REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Malik (WO 2012115965 A1) teaches systems and techniques for exploring relationships among entities utilizing directed graph (vertices and edges).

Nie (US 20130339344 A1) teaches relationship graph that may be formed from extracted relationship tuples and displayed to a user. By way of example only, this graph may represent entity relationships discovered and extracted from Web documents and then displayed in response to a user's query of the term “Gators.” The graph includes several entities represented by circles and edges connecting the circles.
 Fuhrmann (US 20090248709 A1) teaches a method for monitoring associations between a pluralities of entities comprises representing a relationship between a first entity and a second entity as an edge that connects a first node to a second node, edges used to connect the nodes together to indicate an association or a relationship between the connected nodes. 
However, the prior art of record failed to explicitly teach each and every limitation of independent claims 1 and 16, especially “representing relationships between entities using nodes/edges in a graph; assigning confidence levels to the nodes; assigning a score to each relationship edge; computing confidence values for the relationship edges based on the assigned confidence level and the assigned score; traversing the graph to identify a related plurality of the nodes and a related plurality of relationship edges of each of the one or more entities at varying levels of confidence; and cataloging the relationship in the information cataloging system by storing the relationship in the database, wherein the information cataloging system configured to respond to a user query based on the cataloged relationship.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ZI YE/Primary Examiner, Art Unit 2455